Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 1 of 7
Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 2 of 7
Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 3 of 7
Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 4 of 7
Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 5 of 7
Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 6 of 7
Case 20-80027-CRJ13   Doc 59    Filed 03/24/20 Entered 03/24/20 09:45:48   Desc Main
                               Document     Page 7 of 7
